United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                       June 30, 2020

                                              Before

                           DIANE P. WOOD, Chief Judge

                           KENNETH F. RIPPLE, Circuit Judge

                           ILANA DIAMOND ROVNER, Circuit Judge



No. 20‐1443

CHRISTINE BRYANT,                                  Appeal from the United States District
                        Plaintiff‐Appellee,        Court for the Northern District of Illinois,
      v.                                           Eastern Division.

COMPASS GROUP USA, INC.,                           No. 19 C 6622
              Defendant‐Appellant.
                                                   Virginia M. Kendall,
                                                   Judge.

                                        ORDER

       Defendant‐Appellant Compass Group, Inc., filed a petition for rehearing and
rehearing en banc on May 19, 2020. No judge in regular active service has requested a
vote on the petition for rehearing en banc, and all of the judges on the panel have voted
to deny rehearing, but to amend the opinion as follows, on page 16 of the slip opinion,
to add two new sentences after the first sentence under heading II.D.:

             “Bryant’s claim under section 15(a) is a separate matter. Importantly,
      Bryant alleged only a claim under the provision of that section requiring
      development of a “written policy, made available to the public, establishing a
      retention schedule and guidelines for permanently destroying biometric
      identifiers and biometric information,” not under the provision requiring
      compliance with the established retention schedule and destruction guidelines.
      Our analysis is thus limited to the theory she invoked. Section 15(a) obligates
      private entities … .”
No. 20‐1443                                                                     Page 2



     With this amendment, the petition for rehearing and rehearing en banc is
DENIED.